DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/14/2022. These drawings are acceptable. The drawing submitted on 01/14/2022 is the replacement of the original drawing 17.

Election/Restrictions
Claims 1-7, 9-10, and 12-22 allowable. Claims 8, and 11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I-IV, as set forth in the Office action mailed on 08/04/2021, is hereby withdrawn and claims 8 and 11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a coil component, comprising: recesses disposed along respective edges of the one surface of the body, and exposing the first and second lead-out portions to internal walls and lower surfaces of the recesses; first and second external electrodes respectively disposed in the recesses and spaced apart from each other, a third external electrode disposed in the recesses, and spaced apart from the first and second external electrodes; a connection electrode disposed on at least a portion of the side surfaces of the body and on the another surface of the body, and connected to the third external electrode; an external insulating layer covering the connection electrode, and having an opening exposing at least a portion of the connection electrode; and a shielding layer disposed on the external insulating layer and in the opening and connected to the connection electrode.
Claim 17 recites, inter alia, a coil component, comprising: recesses disposed along respective edges of the one surface of the body, and exposing respective ends of the coil portion in internal walls and lower surfaces of the recesses; first and second external electrodes disposed on the one surface of the body and spaced apart from each other, and extending to the recesses to be connected to a respective end of the coil portion; a third external electrode spaced apart from the first and second external electrodes, and disposed on the one surface of the body and in the recesses; a connection electrode disposed on at least portions of the plurality of walls of the body and connected to the third external electrode; an external insulating layer disposed on the another surface of the body, on each of the plurality of walls of the body, and on the recesses, and having an opening exposing at least a portion of the connection electrode; and a shielding layer disposed on the external insulating layer and in the opening and connected to the connection electrode.
Claim 18 recites, inter alia, a coil component comprising: recesses disposed along respective edges of the first surface  and corresponding edges of the third, fourth, fifth, and sixth surfaces of the body; a shielding layer disposed on second, third, fourth, fifth, and 
	The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837